DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 

Response to Amendment
The amendment filed on 04/21/2021 has been entered:
Claim 1 – 12 remain pending in the application;
Claim 1, 3, 4, 7, 9 and 10 are amended.

Applicant’s amendments to claims overcome each and every 112(a) and 112(b) claim rejections as set forth in the Final Office Action mailed on 01/21/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are moot in view of new grounds of rejection:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered, but the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 7, applicant amended the claims to include limitations: “detect a plurality of lesion tissues in the breast from the three- dimensional image data; derive a regression line from a three-dimensional distribution of the plurality of lesion tissues; and derive a puncture path for inserting a puncture needle into the breast based on the derived regression line.” Applicant submitted on p.7 – 9 that “the '094 publication has not been shown to be in the same field of endeavor for the techniques relied upon in the Office Action as it relates to prostate brachytherapy rather than obtaining samples of lesion tissues in a breast. Indeed the cited sections of the '094 publication make this distinction clear. For example, when the Office Action cites paragraph [0104] as stating "a linear regression is 
Applicant’s remarks have been fully considered but they are moot in view of new grounds of rejection for the following reasons:
First of all, since applicant’s amendments change the scope of claims, new reference Burbank et al. (US 5,928,164; published on 07/27/1999) (hereinafter “Burbank”) is introduced in the new grounds of rejection to teach the claim limitations in combination with the cited reference Ogura and Fenster.
Second, as cited in the previous rejections to both claim 1 and 7, Ogura does teach the detection of plurality of lesion tissues in the breast (sew Ogura; [0042]) and the derivation of a biopsy needle puncture path based on characteristic density distribution profile for more effective sampling (see Ogura; [0077]).
Third, Burbank teaches the basic requirement for the biopsy which is recited as: “This compromise in needle size leads the physician to obtain multiple core samples 
Both Ogura and Burbank teaches key components and fundamental requirements in multiple sample biopsy planning. More specifically, Ogura teaches the distribution of characteristic density profile as the potential sampling points. The difference between the teaching of Ogura in view of Burbank and the claimed invention is the using of regression line to connect those points for effective sampling.
Fourth, Fenster does teach using linear regression analysis to fit a line to the candidate voxels to “estimate trajectory for the needle” (see Fenster; [0086]). The inherent result of linear regression to approximate a line is the least total deviation from multiple points, which is the fundamental mathematical concept as defined in the regression equation. This inherent result meets the biopsy requirement for effective sampling of multiple points.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143. In this case, detecting sampling points and linear regression analysis are both known methods in the art as cited, by using the linear regression to fit 
Fifth, all reference Ogura, Burbank and Fenster are in the field of image based biopsy. Although the voxels in Fenster are related to candidate seed or core, the citing of Fenster is to teach the linear regression to fit a line to multiple points. Ogura, Burbank and Fenster have either structural similarities or functional overlap to the claimed invention, thus they are analogous arts to the claimed invention.
Sixth, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144. In this case, the cited motivation to combine Fenster does not need to be the same arose in the claimed environment.
Thus, applicant’s remarks have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejections of all dependent claims, applicant’s argument submitted on p.9 is exclusively relying on supposed deficiencies with the rejection of parent claim 1 and 7. Applicant’s argument is moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 9 have been fully considered and the amendments render applicant’s argument moot. The amendments result in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2012/0163533 A1; published on 06/28/2012) (hereinafter "Ogura") in view of Burbank et al. (US 5,928,164; published on 07/27/1999) (hereinafter “Burbank”) and Fenster et al. (US 2009/0198094 A1; published on 08/06/2009) (hereinafter “Fenster”).

Regarding claim 1, Ogura teaches a breast X-ray imaging apparatus ("The mammographic apparatus 100 …" [0029]; see apparatus 100 in Fig.10), comprising:
processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]) configured to
collect three-dimensional image data of a breast of a subject ("The imaging apparatus 10 is configured to capture X-ray images." [0030]; "… a three-dimensional position measurement unit maybe configured to automatically calculate a three-
detect a plurality of lesion tissues in the breast from the three-dimensional image data ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area such as a mammary gland distribution, a tumor profile, and a calcification distribution profile indicating a clustered, linear or segmental distribution indicative of malignancy." [0042]; "… an area specification unit 26 …" [0075]); 
derive a puncture path for inserting a puncture needle into the breast ("The insertion direction determination unit 72 determines an insertion direction {insertion angle} of the biopsy needle 75 to the lesion area designated by the operation unit 24." [0077]) based on detected plurality of lesion tissues ("The insertion direction is determined as a direction from which more effective sampling of the lesion area can be acquired. The determination of the direction is executed based on density characteristics of the plurality of tomographic images generated by the image processing unit 21." [0077]).
Ogura fails to explicitly teach that processing circuitry is configured to derive a regression line from a three-dimensional distribution of the plurality of lesion tissues; and derive a puncture path based on the derived regression line.
However, in the same field of endeavor, Burbank teaches the requirement to derive a puncture path (“This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis” Col.4, Ln.42 – 45).

In addition, in the same field of endeavor, Fenster teaches processing circuitry is configured (“The processor also executes software for determining dosimetry of a selected therapy, and for controlling the TRUS transducer 24 and the robot 48.” [0056]) to derive a regression line (“Once the difference map has been pre-filtered, regression analysis is performed on the difference map at step 340. During this analysis, a line is fit to the voxels in the difference map using linear regression analysis.” [0086]) from a three-dimensional (“… a subsequent 3D US image is compared to the initial 3D US image.” [0102]) distribution of the plurality of lesion tissue (“The difference map is thresholded to identify candidate needle and seed voxels.” [0103]); and derive a puncture path for inserting a puncture needle based on the derived regression line (“The equation of the line determined from the difference map using linear regression analysis provides the estimated trajectory for the needle.” [0086]; here the candidate voxels are equivalent to lesion sites as detected in Ogura).

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143. In this case, detecting sampling points and linear regression analysis are both known methods in the art as cited above, by using the linear regression to fit a line to multiple points (voxels), the combination yields nothing more than predictable results which is the effective and sufficient sampling of multiple points for biopsy as required by the pathologist. 

Regarding claim 2, Ogura in view Burbank and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches wherein the processing circuitry corrects the puncture path according to an operation received from an operator 

Regarding claim 3, Ogura in view Burbank and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches the processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]).
In addition, Burbank further teaches to estimate a size of the puncture needle in a direction orthogonal to the puncture path based on the puncture path and a range of the distribution of the plurality of lesion tissue (“The use of 14 gauge needles is a compromise between the physician's desire to use the smallest, least invasive, needle gage and the pathologist's needs for as large a tissue sample as possible to minimize false-positive and false-negative diagnosis. This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis.” Col.4, Ln.38 - 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the computer as taught by Ogura with the implementation of the consideration of pathologist’s requirement as taught by Burbank. Doing so would make it possible to “allow for collection of larger tissue volume through a small opening, reliable active tissue capture mechanism, more accurate 

Regarding claim 7, Ogura teaches a puncture assistance system ("… a mammographic apparatus 100 which is provided with a fine needle aspiration biopsy function." [0073]), comprising:
processing circuitry ("… is provided with one or a plurality of computers. The computer includes a main control unit such as a central processing unit {CPU} …" [0029]) configured to
detect a plurality of lesion tissues in the breast ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area such as a mammary gland distribution, a tumor profile, and a calcification distribution profile indicating a clustered, linear or segmental distribution indicative of malignancy." [0042]; "… an area specification unit 26 …" [0075]) from three-dimensional image data of the breast collected by a breast X-ray imaging apparatus ("The imaging apparatus 10 is configured to capture X-ray images." [0030]; "… a three-dimensional position measurement unit maybe configured to automatically calculate a three-dimensional position according to an X axis, Y axis and Z axis of a lesion area based on the object area specified by the area specification unit 26 ..." [0083]);
derive a puncture path for inserting the puncture needle into the breast ("The insertion direction determination unit 72 determines an insertion direction {insertion 
control the puncture adapter, based on the puncture path ("More specifically, the biopsy needle displacement unit 74 is controlled cased on the insertion direction determined by the insertion direction determination unit 72." [0079]).
Ogura fails to explicitly teach that processing circuitry is configured to derive a regression line from a three-dimensional distribution of the plurality of lesion tissues; and derive a puncture path based on the derived regression line.
However, in the same field of endeavor, Burbank teaches the requirement to derive a puncture path (“This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis” Col.4, Ln.42 – 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the consideration of pathologist’s requirement as taught by Burbank. Doing so would make it possible to “allow for collection of larger tissue volume through a small opening, reliable active tissue capture mechanism, more accurate control of the location from which samples are acquired, ability to acquire multiple samples from the biopsy site without having to reinsert the biopsy needle, less traumatic 
In addition, in the same field of endeavor, Fenster teaches processing circuitry is configured (“The processor also executes software for determining dosimetry of a selected therapy, and for controlling the TRUS transducer 24 and the robot 48.” [0056]) to derive a regression line (“Once the difference map has been pre-filtered, regression analysis is performed on the difference map at step 340. During this analysis, a line is fit to the voxels in the difference map using linear regression analysis.” [0086]) from a three-dimensional (“… a subsequent 3D US image is compared to the initial 3D US image.” [0102]) distribution of the plurality of lesion tissue (“The difference map is thresholded to identify candidate needle and seed voxels.” [0103]); and derive a puncture path for inserting a puncture needle based on the derived regression line (“The equation of the line determined from the difference map using linear regression analysis provides the estimated trajectory for the needle.” [0086]; here the candidate voxels are equivalent to lesion sites as detected in Ogura).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion direction determination unit as taught by Ogura with the linear regression based trajectory determination as taught by Fenster. Doing so would make it possible that “the invention can reduce the number of ‘cold spots’ in a target volume and can avoid anatomical features such as the pubic arch” (see Fenster; [0030]).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143. In this case, detecting sampling points and linear regression analysis are both known methods in the art as cited above, by using the linear regression to fit a line to multiple points (voxels), the combination yields nothing more than predictable results which is the effective and sufficient sampling of multiple points for biopsy as required by the pathologist. 

Regarding claim 8, Ogura in view Burbank and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches wherein the processing circuitry corrects the puncture path according to an operation received from an operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]).

Regarding claim 9, Ogura in view Burbank and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry ("… 
In addition, Burbank further teaches to estimate a size of the puncture needle in a direction orthogonal to the puncture path based on the puncture path and a range of the distribution of the plurality of lesion tissue (“The use of 14 gauge needles is a compromise between the physician's desire to use the smallest, least invasive, needle gage and the pathologist's needs for as large a tissue sample as possible to minimize false-positive and false-negative diagnosis. This compromise in needle size leads the physician to obtain multiple core samples from the biopsy site to allow the pathologist sufficient tissue for an accurate diagnosis.” Col.4, Ln.38 - 45).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the computer as taught by Ogura with the implementation of the consideration of pathologist’s requirement as taught by Burbank. Doing so would make it possible to “allow for collection of larger tissue volume through a small opening, reliable active tissue capture mechanism, more accurate control of the location from which samples are acquired, ability to acquire multiple samples from the biopsy site without having to reinsert the biopsy needle, less traumatic transportation and storage of samples with minimum handling, and correlation of sample storage to harvest site” (see Burbank; Col.6, Ln.39 – 49).


Claim 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Burbank and Fenster, as applied in claim 1 and 7 respectively, .

Regarding claim 4, Ogura in view of Burbank and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches the processing circuitry derives center of gravity of the three-dimensional distribution of the plurality of lesion tissues ("... when a plurality of portions of calcification is present … pass through a center of gravity of each of the plurality of portions of calcification." [0078]), and further derives puncture depth for inserting the puncture needle based on a position of the center of gravity ("... when a plurality of portions of calcification is present, the plurality of tomographic images is used to determine an insertion direction as a direction which can pass through a center of gravity of each of the plurality of portions of calcification." [0078]).
Ogura in view of Burbank and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 - 8, the opening is at the center of calcifications).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 5, Ogura in view of Burbank and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches the processing circuitry receives an operation of specifying an region of interest of the breast from the operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of the mammographic apparatus 100 determines an insertion direction {insertion angle} of the biopsy needle 75." [0082]), and also derives puncture depth for inserting the puncture needle based on a position of the region of interest ("Thereafter, the biopsy 
Ogura in view of Burbank and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 – 8).


Regarding claim 10, Ogura in view of Burbank and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry derives center of gravity of the three-dimensional distribution of the plurality of lesion tissues ("... when a plurality of portions of calcification is present … pass through a center of gravity of each of the plurality of portions of calcification." [0078]), and further derives puncture depth for inserting the puncture needle based on a position of the center of gravity ("... when a plurality of portions of calcification is present, the plurality of tomographic images is used to determine an insertion direction as a direction which can pass through a center of gravity of each of the plurality of portions of calcification." [0078]).
Ogura in view of Burbank and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-
the processing circuitry further derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the breast of compressed and immobilized to determine the direction and extent of biopsy needle motion ..." [0044]; see Fig.6 - 8, the opening is at the center of calcifications).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).

Regarding claim 11, Ogura in view of Burbank and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches the processing circuitry receives an operation of specifying an region of interest of the breast from the operator ("The operation unit 24 serves as an area designation unit used by an operator to designate an area for sampling of the lesion area from the breast." [0076]; "According to the specification made by the operator, the insertion direction determination unit 72 of 
Ogura in view of Burbank and Fenster fails to explicitly teach wherein the puncture needle has an opening for sampling a specimen, and the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle.
However, in the same field of endeavor, Defreitas teaches wherein the puncture needle has an opening ("FIG. 6B illustrates that one of the two needle stems 34 may have a notch 36." [0039]) for sampling a specimen ("FIG. 6C illustrates that the un-notched stem 34 b may be pushed to close around the notched stem 34 a thereby cutting and trapping the lesion 38, or at least a part thereof, within the notch 36 ..." [0039]), and 
the processing circuitry also derives puncture depth for inserting the puncture needle based on a position of the opening of the puncture needle ("These images are used to identify the location of the area of interest in the breast in three dimensions … and to provide the third dimension from knowledge of the depth of the slice in the breast. This 3D information of the area of interest location can be used together with information regarding a geometrical relationship between the equipment in which the extent of biopsy needle motion ..." [0044]; see Fig.6 – 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biopsy needle and controller as taught by Ogura with the biopsy needle and controller as taught by Defreitas. Doing so would make it possible to "identify the location of a suspected area of interest in the breast" and "guide needle biopsy of the area of interest" (see Defreitas; [0044]).


Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Burbank and Fenster, as applied in claim 1 and 7 respectively, and further in view of Miller et al. (US 2009/0118640 A1; published on 05/07/2009) (hereinafter "Miller").

Regarding claim 6, Ogura in view of Burbank and Fenster teaches all claim limitations, as applied in claim 1, and Ogura further teaches wherein the processing circuitry estimates a region where a specimen is to be sampled by the puncture needle ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]; "... the biopsy needle 75 is inserted into the lesion area C to cytologically perform a minimally invasive evaluation of the lesion area." [0082]).

However, in the same field of endeavor, Miller teaches wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path ("Further, the utilities may represent a biopsy core site as a 3-D core of a length that accurately represents the size of the core that will be taken with the particular biopsy needle used." [0018]; "The system provides an improved method of managing, planning and displaying the location of biopsy core sites across multiple same-patient visits to increase the confidence and accuracy of biopsy results." [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Ogura with the biopsy planning display as taught by Miller. Doing so would make it possible "to increase the confidence and accuracy of biopsy results" (see Miller; [0050]).

Regarding claim 12, Ogura in view of Burbank and Fenster teaches all claim limitations, as applied in claim 7, and Ogura further teaches wherein the processing circuitry estimates a region where a specimen is to be sampled by the puncture needle ("The area specification unit 26 specifies an object area … The object area indicates an area including a lesion area …" [0042]; "… an area specification unit 26 …" [0075]; "... the biopsy needle 75 is inserted into the lesion area C to cytologically perform a minimally invasive evaluation of the lesion area." [0082]).

However, in the same field of endeavor, Miller teaches wherein the processing circuitry displays information indicating a position and size of the region in association with the puncture path ("Further, the utilities may represent a biopsy core site as a 3-D core of a length that accurately represents the size of the core that will be taken with the particular biopsy needle used." [0018]; "The system provides an improved method of managing, planning and displaying the location of biopsy core sites across multiple same-patient visits to increase the confidence and accuracy of biopsy results." [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display as taught by Ogura with the biopsy planning display as taught by Miller. Doing so would make it possible "to increase the confidence and accuracy of biopsy results" (see Miller; [0050]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793